 

Exhibit 10.1

 

ENERGY RECOVERY INC.

 

ANNUAL INCENTIVE PLAN (AIP)

 

A.

SCOPE

 

This Annual Incentive Plan (the “Plan”) of Energy Recovery, Inc. (the “Company”)
and its subsidiaries is effective as of January 1, 2014 and covers eligible
employees designated by the Company and approved by the Compensation Committee
(“Compensation Committee”) of the Board of Directors (the “Board”). The Plan
shall continue until terminated in accordance with Paragraph I. This Plan
replaces and supersedes any and all other agreements for participants in this
Plan, representations, or understandings (either written or oral) with respect
to incentive compensation.

 

B.

PURPOSE

 

The purpose of the Plan is to encourage the performance and retention of
eligible employees in recognition of individual achievement that contributes to
the strategic and financial success of the Company.

 

C.

ELIGIBLE EMPLOYEES

 

Full-time and in certain cases part-time, regular employees, unless otherwise
required by applicable law and who are employed as of October 1 of the
applicable Plan Year (as defined below) are eligible to be selected as
participants in the Plan (“Participants”). A committee comprised of the
Company’s Chief Executive Officer, Chief Financial Officer, and Human Resources
Manager the (“Plan Committee”), as administrator of the Plan, shall designate
among the eligible employees of the Company and its subsidiaries described in
the preceding sentence who are to be participants (the “Participants”) in the
Plan for the applicable fiscal year (the “Plan Year”). Participation in the Plan
in one Plan Year is not a guarantee of participation in a future Plan Year.

 

D.

INDIVIDUAL TARGETS

 

The Plan Committee will establish an incentive award target (“Individual
Target”) for each Participant that shall be expressed as a percentage of such
Participant’s annual base compensation. For exempt employees, the percentage
will be of the Participant’s annual base compensation for the Plan Year,
prorated as necessary, to adjust for date of hire, changes in salary, working
hours, status, target percentage, and / or transfers. For non-exempt employees,
the percentage will be of the Participant’s wages for the Plan Year, inclusive
of regular wages, prorated as necessary, to adjust for date of hire, changes in
salary, working hours, status, target percentage, and / or transfers. Individual
Targets will be reviewed and approved by the Plan Committee on an annual basis,
and the Compensation Committee will approve Individual Targets for all executive
officers of the Company.

 

 
1

--------------------------------------------------------------------------------

 

 

E.

ANNUAL BONUS POOL

 

Except as may otherwise be set forth herein or as determined by the Plan
Committee under certain circumstances, the aggregate amount allocated for
payment of bonuses under the Plan is based on Company performance as measured
against the key objectives set forth in Schedule A (“Key Objectives”) and
approved by the Board. The “Target Annual Bonus Pool”, which shall be equal to
the aggregate amount of the Individual Targets for the entire population of
Participants designated to participate with respect to a Plan Year, will become
payable if the Board of Directors in its discretion determines that the key
objectives have been met. The Annual Bonus Pool will be determined consistent
with Paragraph F below. The Company shall accrue for accounting purposes for
payment of awards under the Plan on a quarterly basis in accordance with the
Plan Committee’s assessment of progress in regard to the Key Objectives.

 

F.

ANNUAL BONUS POOL DETERMINATION

 

At the onset of the Plan Year, the Compensation Committee shall determine the
Target Annual Bonus Pool. The actual amount that becomes payable under the Plan
shall be determined to the extent that the Key Objectives have been met subject
to any adjustments the Board deems appropriate in its discretion.

 

The “Allocation Ratio,” which is defined as the Annual Bonus Pool divided by the
Target Annual Bonus Pool, will be applied for computation of individual bonus
payments made to Participants. To derive the Allocation Ratio for the purposes
of calculating individual bonus payments, the Compensation Committee will
determine in its discretion the Company's performance measured against the Key
Objectives. The Compensation Committee, subject to any required approval of the
Board, shall have the ability and authority to increase or decrease the amount
of the Annual Bonus Pool calculated in accordance to reflect any extraordinary
or unforeseen events or occurrences during the Plan Year. In addition, amounts
payable are subject to adjustment at the sole discretion of the Plan Committee,
and any amounts payable may be increased or reduced, including to zero.

 

G.

BONUS CALCULATION

 

A Participant’s bonus payment under this Plan shall be calculated using the
following formula:

 

BONUS = BASE x IND TARGET x ALLOCATION RATIO x IND ACH x PRORATION

 

Where:

 

 

●

BASE represents the Participant’s base compensation as defined in Paragraph D;

 

●

IND TARGET represents the Participant’s Individual Target as defined in
Paragraph D;

 

●

ALLOCATION RATIO equals the Annual Bonus Pool divided by the Target Annual Bonus
Pool.

 

●

IND ACH represents the individual achievement for the Participant in question
and is calculated from the supervisor’s assessment of the Participant’s
performance against Measurable Business Objectives (“MBOs”) as documented in the
Plan Year and approved by the Plan Committee; and

 

●

PRORATION represents the amount of time (in months) that the Participant worked
for the Company during the Plan Year in an eligible position divided by twelve
months.

 

For example, consider a Participant, hired on July 1, with a base salary of
$100,000 and an Individual Target of 10%. During the Plan Year, the Board of
Directors determines that the Company achieved 75% of the key objectives.
Moreover, the Participant’s supervisor determines that the Participant achieved
90% of the targeted performance specified in his/her MBOs for the respective
Plan Year. The bonus payment is calculated as follows:

 

BONUS = $100,000 x 0.10 x 0.75 x 0.90 x 0.50 = $3,375

 

 
2

--------------------------------------------------------------------------------

 

 

To the extent permitted by applicable law, rules, and regulations, the Company
reserves the right to prorate the bonus award of any Participant who was not in
an eligible position for the entire applicable Plan Year, or was not actively
working full-time throughout the applicable Plan Year. Plan bonus awards, if
any, will generally be prorated based on the number of full months (rounded to
the nearest full month) that a Participant is working in an eligible position;
however, the Company reserves the right, in its sole discretion, to prorate
bonuses based on hours of service, days, or on any other basis. For example, the
proration factor for a Participant who is eligible for the entire applicable
Plan Year will be 1.00; for a Participant who is eligible to participate in the
Plan for one-half of the Plan Year, the proration factor will be 0.50. In
summary, Participants in the following situations may have a proration factor
that is less than 1.00, to the extent permissible by applicable law: (a) new
hires and individuals who transfer into an eligible position during the
applicable Plan Year; (b) individuals who transfer between an eligible position
and a non-eligible position within the Company; (c) Participants who work less
than the applicable full-time standard work week; (d) Participants who take a
leave of absence, as described more fully below; (e) Participants who experience
a change in salary during the applicable Plan Year; and (f) Participants who
experience a change in target percentage during the applicable Plan Year.

 

To the extent permitted by applicable law, rules, and regulations, Participants
who take unpaid days off or leaves of absence that are not protected by statute
or other applicable law will have their bonus awards, if any, prorated based by
the number of full months that such Participant is actively working in an
eligible position.

 

H.

TIMING OF AWARDS

 

Eligible Employees must be designated as Participants as of October 1 in a Plan
Year to be eligible to participate in, and receive payment of an award, under
the Plan for that same year, unless otherwise required by applicable law. A
Participant who is employed after January 1 but prior to October 1 of a Plan
Year shall only be eligible to receive an award prorated for the amount of time
the Participant was employed by the Company in an eligible position during the
Plan Year. Awards for a Plan Year are payable annually in cash and shall be
earned and paid in the first quarter of the calendar year following the end of
the corresponding Plan Year. Participants must be an employee in good standing
at the time of the bonus payment to earn or receive the same; except where
prohibited by applicable law, participants who involuntarily or voluntarily
resign or otherwise terminate employment for any reason before the time the
awards are paid will not be eligible to earn or receive payment of the bonus,
prorated or otherwise.

 

I.

NATURE OF PLAN

 

This Plan is a statement of intent and is not a contract. Moreover, it is not a
guarantee of employment. U.S. Participants’ employment with the Company remains
“at will.” This Plan may be modified, suspended, or terminated at any time, and
all awards are at the discretion of the Board or the Compensation Committee,
subject to applicable law. This Plan may be changed during a Plan Year or prior
to bonus payments without any obligation of the Company to pay for the elapsed
part of the Plan Year in the manner described in the Plan, subject to applicable
law. The decisions of Company management, the Plan Committee, the Compensation
Committee, and/or the Board in administering and interpreting the Plan are final
and binding on all Participants. Information regarding an employee’s annual
incentive payment will be part of the employee’s personnel record.

 

 
3

--------------------------------------------------------------------------------

 

 

J.

WITHHOLDING TAXES

 

Whenever the payment of an award is made, such payment shall be net of an amount
sufficient to satisfy federal, state, and local income and employment tax
withholding requirements and authorized deductions as determined by the Plan
Committee in its sole discretion.

 

K.

NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS

 

Except as otherwise provided by the Plan Committee in its sole discretion, the
interest of any Participant under the Plan shall not be assignable or
transferable either by voluntary or involuntary assignment or by operation of
law, and any attempted assignment shall be null, void, and of no effect.

 

Amounts paid under the Plan shall be paid from the general funds of the Company,
and each Participant shall be no more than an unsecured general creditor of the
Company with no special or prior right to any assets of the Company for payment
of any obligations hereunder. Nothing contained in the Plan shall be deemed to
create a trust of any kind for the benefit of any Participant or create any
fiduciary relationship between the Company and any Participant with respect to
any assets of the Company.

 

L.

SUCCESSORS AND ASSIGNS

 

This Plan shall be binding on the Company and Participant and their respective
successors, permitted assigns, executors, administrators, and legal
representatives.

 

M.

CODE SECTION 409A

 

The Plan and all Awards made hereunder shall be interpreted, construed, and
operated to reflect the intent of the Company that all aspects of the Plan and
the Awards shall be interpreted to be exempt from the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and other guidance thereunder. This Plan may be amended at any time,
without the consent of any party, to avoid the application of Section 409A of
the Code in a particular circumstance or that is necessary or desirable to
satisfy any of the requirements under Section 409A of the Code, but the Company
shall not be under any obligation to make any such amendment. Nothing in the
Plan shall provide a basis for any person to take action against the Company or
any affiliate based on matters covered by Section 409A of the Code, including
the tax treatment of any amount paid or Award made under the Plan, and neither
the Company nor any of its affiliates shall under any circumstances have any
liability to any Participant or his estate or any other party for any taxes,
penalties, or interest due on amounts paid or payable under the Plan, including
taxes, penalties, or interest imposed under Section 409A of the Code.

 

N.

INTERPRETATION AND SEVERABILITY

 

In case any one or more of the provisions contained in the Plan shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of the Plan, but the Plan shall be construed as if such invalid, illegal, or
unenforceable provisions had never been contained herein.

 

 
4

--------------------------------------------------------------------------------

 

 

O.

GOVERNING LAW

 

This Plan and all awards made and actions taken hereunder shall be governed by
and construed in accordance with the laws of California excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Participants are deemed to submit to the exclusive jurisdiction and venue of the
Federal or state courts of California to resolve any and all issues that may
arise out of or relate to the Plan or any related award.

 

 

5